Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (U.S Pub 2018/0155597) (“Burns”) in view of Cox (U.S Pub 2018/0128096).
Regarding Claim 1, Burns discloses a chemical tracer particle (Abstract), comprising:
a polymer core (Abstract; Page 2, paragraphs [0014] and [0015] and [0017]);
a tracer chemical embedded in the polymer core (Abstract; Page 6, paragraph [0072]; Page 7, paragraphs [0080]-[0088]; Page 8, paragraphs [0090]-[0091]); and
an outer layer surrounding the polymer core (Abstract; Page 2, paragraphs [0014] and [0015]; Page 6, paragraph [0066] and [0073-[0077]).

fails to expressly disclose wherein the outer layer surrounding the polymer core is a surfactant.

Cox teaches the methods above wherein the outer layer is a surfactant surrounding the polymer core (Abstract; Page 3, paragraphs [0028]-[0031]; Page 5, paragraphs [0075]-[0076]) for the purpose of coating the polymeric core in order to stabilize the monomer droplets during polymerization and to provide an electrostatic charge on the periphery of the nano-particle to enhance the recovery of hydrocarbons and oil downhole (Abstract; Page 5, paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Burns to include an outer layer that is a surfactant surrounding the polymer core, as taught by Cox, because doing so would help coat the polymeric core in order to stabilize the monomer droplets during polymerization and to provide an electrostatic charge on the periphery of the nano-particle in order to enhance the recovery of hydrocarbons and oil downhole

Regarding Claim 2, Burns discloses the chemical tracer particle of claim 1, in which the particle has a maximum outer dimension of less than or equal to 1000 nm (Abstract; Page 7, paragraphs [0084]-[0086]; Page 12, paragraph [0133]).

Regarding Claim 3, Burns discloses the chemical tracer particle of claim 1, in which the particle is a nanoparticle (Abstract; Page 7, paragraphs [0083]-[0084]).



Regarding Claim 5, Burns discloses the chemical tracer particle of claim 1, in which the tracer chemical comprises at least one of the group consisting of halogenated benzene, halogenated aliphatic, halogenated benzoic acid, halogenated benzoic ester, halogenated aldehyde, halogenated ether and halogenated alcohol (Abstract; Page 6, paragraph [0072]; Page 7, paragraphs [0080]-[0088]; Page 8, paragraphs [0090]-[0091]).

Regarding Claim 6, Burns discloses a method of tracing flow of well fluid from each of multiple stages in a subterranean well (Abstract; Page 2, paragraphs [0014]-[0017]), the method comprising:
injecting into each stage a respective one of multiple chemical tracers (Page 7, paragraphs [0084]-[0086]), each of the chemical tracers comprising chemical tracer particles (Abstract; , each of the chemical tracer particles comprising a polymer core (Abstract; Page 2, paragraphs [0014] and [0015] and [0017]), a tracer chemical embedded in the polymer core (Abstract; Page 6, paragraph [0072]; Page 7, paragraphs [0080]-[0088]; Page 8, paragraphs [0090]-[0091]), and an outer layer surrounding the polymer core (Abstract; Page 2, paragraphs [0014] and [0015]; Page 6, paragraph [0066] and [0073-[0077]); and

Burns, however, fails to expressly disclose wherein the outer layer surrounding the polymer core is a surfactant.

Cox teaches the methods above wherein the outer layer is a surfactant surrounding the polymer core (Abstract; Page 3, paragraphs [0028]-[0031]; Page 5, paragraphs [0075]-[0076]) for the purpose of coating the polymeric core in order to stabilize the monomer droplets during polymerization and to provide an electrostatic charge on the periphery of the nano-particle to enhance the recovery of hydrocarbons and oil downhole (Abstract; Page 5, paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Burns to include an outer layer that is a surfactant surrounding the polymer core, as taught by Cox, because doing so would help coat the polymeric core in order to stabilize the monomer droplets during polymerization and to provide an electrostatic charge on the periphery of the nano-particle in order to enhance the recovery of hydrocarbons and oil downhole

	Regarding Claim 7, Burns discloses the method of claim 6, in which each of the chemical tracers comprises a respective different one of the tracer chemicals (Abstract; Page 7, paragraphs [0084]-[0088] and Page 8, paragraphs [0089]-[0091]).

	Regarding Claim 8, Burns discloses the method of claim 7, in which all of the chemical tracers comprise the same surfactant (Page 7, paragraphs [0088]-[0090]).

	Regarding Claim 9, Burns discloses the method of claim 7, in which the chemical tracers are adsorbed at a same rate in all of the stages (Abstract; Page 7, paragraphs [0084]-[0088] and Page 8, paragraphs [0089]-[0091]).

	Regarding Claim 10, Burns discloses the method of claim 6, in which each of the chemical tracer particles has a maximum outer dimension of less than or equal to 1000 nm (Abstract; Page 7, paragraphs [0084]-[0086]; Page 12, paragraph [0133]).

	Regarding Claim 11, Burns discloses the method of claim 6, in which the chemical tracer particles comprise nanoparticles (Abstract; Page 7, paragraphs [0083]-[0084]).

Regarding Claim 12, Burns discloses the method of claim 6, in which the polymer core comprises a material selected from the group consisting of polyamide, polyaniline, polyimide, polyurethane, polyurea, polypyrrole, polyester, polysulfonamide, polyphenyl ester and polycarbonate (Abstract; Page 2, paragraphs [0014] and [0015] and [0017]; Page 10, paragraphs [0111]-[0117]; [0120]).

	Regarding Claim 13, Burns discloses the method of claim 6, in which the tracer chemicals comprise at least one of the group consisting of halogenated benzene, halogenated aliphatic, halogenated benzoic acid, halogenated benzoic ester, halogenated aldehyde, halogenated ether and halogenated alcohol (Abstract; Page 6, paragraph [0072]; Page 7, paragraphs [0080]-[0088]; Page 8, paragraphs [0090]-[0091]).

	Regarding Claim 14, Burns discloses a method of producing a chemical tracer particle (Abstract; Page 2, paragraphs [0014]-[0017]), the method comprising:
generating a polymer core having a tracer chemical embedded therein (Abstract; Page 6, paragraph [0072]; Page 7, paragraphs [0080]-[0088]; Page 8, paragraphs [0090]-[0091]); and
surrounding the polymer core with an outer layer (Abstract; Page 2, paragraphs [0014] and [0015]; Page 6, paragraph [0066] and [0073-[0077]).

Burns, however, fails to expressly disclose wherein the outer layer surrounding the polymer core is a surfactant.

Cox teaches the methods above wherein the outer layer is a surfactant surrounding the polymer core (Abstract; Page 3, paragraphs [0028]-[0031]; Page 5, paragraphs [0075]-[0076]) for the purpose of coating the polymeric core in order to stabilize the monomer droplets during polymerization and to provide an electrostatic charge on the periphery of the nano-particle to enhance the recovery of hydrocarbons and oil downhole (Abstract; Page 5, paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Burns to include an outer layer that is a surfactant surrounding the polymer core, as taught by Cox, because doing so would help coat the polymeric core in order to stabilize the monomer droplets during polymerization and to provide an electrostatic charge on the periphery of the nano-particle in order to enhance the recovery of hydrocarbons and oil downhole.



	Regarding Claim 16, Burns discloses the method of claim 15, in which the interfacial polymerization comprises contacting an aqueous layer of fluid with an organic layer of fluid (Page 11, paragraphs [0125]-[0131]).

	Regarding Claim 17, Burns discloses the method of claim 16, in which the tracer chemical is mixed with the aqueous layer of fluid (Page 11, paragraphs [0125]-[0131]).

	Regarding Claim 18, Burns discloses the method of claim 17, in which the tracer chemical is mixed with the organic layer of fluid (Abstract; Page 11, paragraphs [0125]-[0131]).

	Regarding Claim 19, Burns discloses the method of claim 14, in which the particle has a maximum outer dimension of less than or equal to 1000 nm (Abstract; Page 7, paragraphs [0084]-[0086]; Page 12, paragraph [0133]).

	Regarding Claim 20, Burns discloses the method of claim 14, in which the particle is a nanoparticle (Abstract; Page 7, paragraphs [0083]-[0084]).

Conclusion
:
	Kanj et al (U.S Pub 2015/0232748) – discloses methods of utilizing carbon-based fluorescent nano-agent tracers for analysis of oil reservoirs (Abstract).  The nano-agents are suitable for injection into a petroleum reservoir and can be recovered.
	Tayebi et al (U.S Pub 2001/0036667) – discloses methods for monitoring the water production in a hydrocarbon reservoir by injecting or placing specific tracers into each zone/section of the formation in order to receive certain information from each zone/section (Abstract; Page 2, paragraphs [0015] and [0019]).
	Tour et al (U.S Patent 9,377,449) – discloses methods of utilizing nano-composites for detecting hydrocarbons in a formation downhole. The nano-composites comprise of a core particle, a polymer associated with the core particle and a sulfur-based moiety associated with the polymer (Abstract; Col 1, lines 35-63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674